Citation Nr: 9924106	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.  

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claims of service 
connection for back spasms, a neck disability, and 
tendonitis.  In August 1994, the veteran submitted a 
statement regarding these three issues, which was accepted as 
a notice of disagreement.  In December 1994, a statement of 
the case was issued.  The veteran's substantive appeal was 
received in February 1995.  In a May 1996 written statement, 
the veteran withdrew the issue of service connection for 
tendonitis.  See 38 C.F.R. § 20.204(b) (1998).  Therefore, 
the matter is not before the Board.  

When the veteran filed his substantive appeal, he made a 
request for a personal hearing before a member of the Board.  
He later withdrew that request, and asked for a hearing at 
the RO before a hearing officer.  The hearing was scheduled 
for October 1996, but the veteran asked that a VA examination 
be scheduled in lieu of a hearing.  The hearing was canceled 
and a VA examination was conducted in November 1996.  


FINDINGS OF FACT

1.  There is no competent evidence of record that establishes 
a nexus between reported injuries to the lumbar spine during 
service and current clinical findings related to the low 
back. 

2.  There is no competent evidence of record that establishes 
a nexus between reported injuries to the cervical spine 
during service and current clinical findings related to the 
neck. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a lumbar spine disability.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for a cervical spine disability.  
38 U.S.C.A. § 5107(a) (West 1991). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The spine was normal at the time of the veteran's enlistment 
examination of January 1989, and a medical history of 
injuries or disabilities affecting the back or neck was not 
noted.  The treatment records reflect the veteran's 
complaints of back and knee pain in June 1991.  The examiner 
reported an assessment of low back strain versus pain.  The 
veteran complained of back and ankle pain in July 1991 after 
a fall.  Abrasions of the shoulders were diagnosed.  In 
September 1992 the veteran requested that low back pain be 
added to the Physical Evaluation Board findings (he had been 
found unfit due to knee disability, which is now service-
connected).  He was examined and complained of intermittent 
pain in the right lower back area and superior right buttock 
area, without radiation.  He denied bowel or bladder 
dysfunction.  The spine was non-tender to percussion.  He 
could bend forward to 4 inches above floor level.  He had 
normal heel and toe gait.  Motor testing was 5/5 and 
sensation was intact to light touch.  Straight leg raising 
was negative and there was no clonus.  The impression was 
"h[istory] of nonspecific... low back pain, asymptomatic [at] 
this time, normal exam."  The examiner stated that there was 
no indication for inclusion of this complaint in a new 
Physical Evaluation Board proceeding.

Pursuant to his claim of service connection for back spasms 
and a neck disability, a VA examination was conducted in June 
1994.  The veteran reported that he had experienced neck pain 
off and on, and low back pain since 1991.  He reported that 
there had not been any definite injury to the low back and 
neck.  The examiner observed that the spine was straight, and 
that the reflexes and circulation were normal.  There was 
full, free, neck motion with some discomfort at the base.  X-
rays of the lumbar spine revealed loss of usual lumbar 
lordosis and doubtful scoliosis, and a film of the bony 
pelvis was recommended.  X-rays of the cervical spine 
revealed loss of lordosis.  The examiner diagnosed neck pain 
with no arthritis.  

As discussed in the Introduction, the veteran requested that 
a VA examination be scheduled in lieu of a personal hearing.  
The requested examination was conducted in November 1996.  At 
that time, the veteran reported that he sustained injuries in 
an automobile accident in 1991.  He injured his right knee 
and was experiencing neck spasms, and later back spasms.  He 
was seen in sick call.  X-rays were not taken and he was 
placed on Motrin.  He has had low back pain intermittently 
since that time, which is worse with activity.  He denied any 
radicular signs or symptoms.  He has had neck pain 
intermittently with stiffness in the morning that loosens up 
within an hour.  It was noted that the lumbar spine x-rays 
were normal.  The cervical spine x-rays revealed bilateral C7 
rudimentary cervical ribs, otherwise normal.  The examiner 
diagnosed resultant stiffness and tightness of the 
lumbosacral and cervical spine, probably from deconditioning.  

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
neck and low back disabilities.  There must be more than a 
mere allegation; a claimant must submit evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If 
he has not, his appeal must fail and there is no duty to 
assist him in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the service medical 
records, VA examination reports, and an undated treatment 
record received by VA in 1995.  

A review of the VA examination reports show that the veteran 
has been diagnosed with neck pain with no arthritis, as well 
as resultant stiffness and tightness of the lumbosacral and 
cervical spine.  X-rays have revealed loss of usual lumbar 
lordosis and doubtful scoliosis, loss of cervical spine 
lordosis, and bilateral C7 rudimentary cervical ribs.  
Therefore, the evidence demonstrates that there are current 
disabilities of the low back and neck, and the first 
requirement for a well-grounded claim has been met.  

Specific injuries to the neck and low back were not noted in 
the service medical records, and the veteran denied any 
definite injury to those areas when examined by VA in 1994.  
However, he now states that the current neck and low back 
conditions are related to injuries sustained in an automobile 
accident that occurred during service in 1991.  Normally, 
where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's account of injuries 
to the neck and low back during service are sufficient (for 
the purpose of determining well-groundedness) to show that 
they occurred.  However, the assertions of a lay party on 
matters of medical causation of a disease or disability are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the veteran's 
assertions do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In 
this case, the medical evidence of record does not tend to 
demonstrate that there is a nexus between the reported 
inservice injuries and the current findings made on 
examination. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, the medical evidence of 
record is void of opinions or statements that relate the 
findings of the low back and neck to the veteran's service.  
Also, when examined in 1996, the examiner concluded that the 
stiffness and tightness of the lumbar and cervical spine was 
probably due to deconditioning.  This opinion was stated 
despite the veteran's report of injuries sustained in an 
automobile accident.  Therefore, there is no competent 
evidence of record that demonstrates that the current low 
back and neck findings are related to the veteran's service, 
or any particular injury sustained during service.  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of the claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the December 1994 statement of the case and 
subsequently issued supplemental statements of the case.  
There is no prejudice to the appellant in denying the claims 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the veteran may file a claim 
supported by medical evidence connecting his current low back 
and neck complaints to his period of service.  


ORDER

The claim of entitlement to service connection for a cervical 
spine disability is not well grounded, and the appeal is 
denied.

The claim of entitlement to service connection for a lumbar 
spine disability is not well grounded, and the appeal is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

